FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YANHUA CHEN,                                      No. 07-74380

               Petitioner,                        Agency No. A095-852-503

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Yanhua Chen, a native and citizen of China, petitions for review of a Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny the petition for

review.

      Substantial evidence supports the IJ’s adverse credibility finding because

Chen’s omission of her arrest and detention on her visa application goes to the

heart of her claim of persecution, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th

Cir. 2001), and Chen’s documentary evidence does not overcome this

inconsistency, see Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir.

2005) (documentary evidence did not compel a contrary conclusion). In the

absence of credible testimony, Chen’s asylum and withholding of removal claims

fail. See Farah, 348 F.3d at 1156.

      Because Chen’s CAT claim is based on the testimony the IJ found not

credible, and she points to no evidence showing it is more likely than not she will

be tortured in China, her CAT claim also fails. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-74380